              Case 2:19-cv-13351-NJB Document 21 Filed 02/23/21 Page 1 of 5




                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF LOUISIANA


    AARON MARTIN                                                                                CIVIL ACTION

    VERSUS                                                                                          NO. 19-13351

    DARRELL VANNOY, WARDEN                                                                   SECTION: “G”(5)



                                            ORDER AND REASONS

           In this litigation, Petitioner Aaron Martin (“Petitioner”), a state prisoner incarcerated at the

Louisiana State Penitentiary in Angola, Louisiana, challenges the constitutionality of his state

conviction and sentence.1 Before the Court is Petitioner’s Motion for Relief Pursuant to Federal

Rule of Civil Procedure 60(b).2 In the motion, Petitioner argues that this Court erred in denying a

Certificate of Appealability when it dismissed this case on December 9, 2020.3 Considering the

motion, the record, and the applicable law, the Court denies the motion.

                                                   I. Background

           On October 22, 2019, Petitioner filed a petition for writ of habeas corpus in this Court

pursuant to 28 U.S.C. § 2254.4 On June 23, 2020, the Magistrate Judge recommended that the

petition be dismissed with prejudice as time barred.5 Pursuant to 28 U.S.C. § 636(b)(1), Petitioner



1
    Rec. Docs. 1 and 4.
2
    Rec. Doc. 18. Petitioner incorrectly references the Federal Rules of Criminal Procedure in the motion.
3
    Id.
4
    Rec. Docs. 1 and 4.
5
    Rec. Doc. 14 at 1.



                                                            1
               Case 2:19-cv-13351-NJB Document 21 Filed 02/23/21 Page 2 of 5




had fourteen days to object to the Report and Recommendation.6 No objections were filed.

Accordingly, on December 9, 2020, this Court adopted the Report and Recommendation and

dismissed this action with prejudice.7 Also on December 9, 2020, this Court denied a certificate of

appealability, finding that reasonable jurists would not debate the finding that the petition was time

barred.8

            On January 11, 2021, Petitioner filed the instant Motion for Relief Pursuant to Federal Rule

of Civil Procedure 60(b).9 The same day, Petitioner filed a notice of appeal.10 In the instant motion,

Petitioner does not challenge the correctness of this Court’s Order dismissing his claims as time

barred.11 Instead, Petitioner only argues that this Court erred in denying him a certificate of

appealability.12

                                                 II. Legal Standard

            Pursuant to Federal Rule of Civil Procedure 60(b), “the court may relieve a party or its

legal representative from a final judgment, order, or proceeding” for any of the following reasons:

            (1) mistake, inadvertence, surprise, or excusable neglect;
            (2) newly discovered evidence that, with reasonable diligence, could not have been
            discovered in time to move for a new trial under Rule 59(b);
            (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or
            misconduct by an opposing party;

6
 See Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996) (en banc), superseded by statute
on other grounds, 28 U.S.C. § 636(b)(1) (extending time to file objections from ten to fourteen days).
7
    Rec. Docs. 15 and 16.
8
    Rec. Doc. 17.
9
    Rec. Doc. 18. Petitioner incorrectly references the Federal Rules of Criminal Procedure in the motion.
10
     Rec. Doc. 19.
11
     See Rec. Doc. 18.
12
     Id. at 2–3.



                                                            2
               Case 2:19-cv-13351-NJB Document 21 Filed 02/23/21 Page 3 of 5




            (4) the judgment is void;
            (5) the judgment has been satisfied, released, or discharged; it is based on an earlier
            judgment that has been reversed or vacated; or applying it prospectively is no longer
            equitable; or
            (6) any other reason that justifies relief.13

            “[A] perfected appeal divests the district court of jurisdiction.”14 Federal Rule of Civil

Procedure 62.1 sets forth the procedure a district court must follow “[i]f a timely motion is made

for relief that the court lacks authority to grant because of an appeal that has been docketed and is

pending.”15 The district court may:

            (1) defer considering the motion;
            (2) deny the motion; or
            (3) state either that it would grant the motion if the court of appeals remands for
            that purpose or that the motion raises a substantial issue.16

As the Fifth Circuit has recognized, “an effective notice of appeal strips district courts of

jurisdiction to grant a Rule 60(b) motion, it does not prevent litigants from filing them in the

district court while an appeal is pending.”17 After a notice of appeal is filed, the district court

retains jurisdiction to consider and deny a Rule 60(b) motions.18 If the district court indicates that

it will grant the motion, the appellant may “then make a motion in the Court of Appeals for a




13
     Fed. R. Civ. P. 60(b).
14
   Shepherd v. Int'l Paper Co., 372 F.3d 326, 329 (5th Cir. 2004) (quoting Winchester v. United States Atty. for S.D.
of Tex., 68 F.3d 947, 950 (5th Cir. 1995)).
15
     Fed. R. Civ. P. 62.1(a).
16
     Id.
17
   Lopez Dominguez v. Gulf Coast Marine & Assocs., Inc., 607 F.3d 1066, 1073–74 (5th Cir. 2010) (emphasis in
original).
18
     Id. at 1074.



                                                         3
              Case 2:19-cv-13351-NJB Document 21 Filed 02/23/21 Page 4 of 5




remand of the case in order that the district court may grant such motion.”19 Because Petitioner

has filed a notice of appeal, the Court may consider and deny the Rule 60(b) motion, or instead, it

may indicate that Petitioner’s motion raises a substantial issue or that it intends to grant the motion

to allow Petitioner to request a remand.20

                                                        III. Analysis

           Petitioner argues that Rule 60(b) relief is warranted because this Court erred in denying a

Certificate of Appealability.21 In a habeas corpus proceeding, a petitioner cannot appeal a district

court order denying habeas relief without first obtaining a Certificate of Appealability from either

the presiding district court judge or a circuit judge.22 “A COA [Certificate of Appealability] will

issue only if the requirements of [28 U.S.C.] § 2253 have been satisfied.”23 Section 2253(c) permits

issuance of a COA when “a petitioner has made a ‘substantial showing of the denial of a

constitutional right.’”24 “Under this standard, when a district court denies habeas relief by rejecting

constitutional claims on their merits, ‘the petitioner must demonstrate that reasonable jurists would

find the district court’s assessment of the constitutional claims debatable or wrong.’” 25 When the

district court denies the petition on procedural grounds without reaching the merits, the petitioner

must show “that jurists of reason would find it debatable whether the petition states a valid claim


19
     Id.
20
     Id. at 1073–74.
21
     Rec. Doc. 18.
22
     See 28 U.S.C. § 2253.
23
     Miller-El v. Cockrell, 537 U.S. 322, 336 (2003).
24
     Id. (quoting 28 U.S.C. § 2253(c)).
25
     McGowen v. Thaler, 675 F.3d 482, 498 (5th Cir. 2012) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).



                                                             4
              Case 2:19-cv-13351-NJB Document 21 Filed 02/23/21 Page 5 of 5




of the denial of a constitutional right and that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.”26 Pursuant to Federal Rule of Appellate

Procedure 22(b)(1), “[i]f the district judge has denied the certificate, the applicant may request a

circuit judge to issue it.”

           Petitioner does not present any argument to show that this Court erred in denying a

certificate of appealability.27 The petition was dismissed on procedural grounds because it was

time barred.28 Petitioner has not shown that “that jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional right and that jurists of reason

would find it debatable whether the district court was correct in its procedural ruling.”29 Therefore,

Petitioner has not shown that Rule 60(b) relief is warranted.

           Accordingly,

            IT IS HEREBY ORDERED that the Motion for Relief Pursuant to Federal Rule of Civil

Procedure 60(b) filed by Petitioner Aaron Martin30 is DENIED.

                                        23rd day of February, 2021.
           NEW ORLEANS, LOUISIANA, this _____



                                                        __________________________________________
                                                        NANNETTE JOLIVETTE BROWN
                                                        CHIEF JUDGE
                                                        UNITED STATES DISTRICT COURT


26
     Id. (quoting Slack, 529 U.S. at 484).
27
     See Rec. Doc. 18.
28
     Rec. Docs. 14, 15, 16.
29
     McGowen, 675 F.3d at 498 (quoting Slack, 529 U.S. at 484).
30
     Rec. Doc. 18. Petitioner incorrectly references the Federal Rules of Criminal Procedure in the motion.



                                                            5
